PELHAM, J.
On the trial of the defendant for a violation of the prohibition laws, defendant reserved an exception to that part of the court’s oral charge instructing the jury that giving away whisky was a violation of the law. Under the terms of the prohibition laws, there can be no doubt of the correctness of the court’s charge.—Acts 1909, p. 9, § 8. The giving away, or sale, shown by the evidence in this case brings it strictly within the letter and spirit of the prohibited acts intended to be prevented, and the facts utterly repudiate the idea that the case falls within the exception applying to gifts by one at his private residence, as an act of hospitality in ordinary social intercourse. The whisky was delivered, according to the state’s witness, in the back yard or shed adjoining a poolroom, the money being paid to the defendant in the poolroom; and the defendant, who denies in toto this act of hospitality, can hardly be fancied by the most imaginative as in the role of a host in his private residence, in ordinary social intercourse, dispensing hospitality.
The contention of defendant that to sustain a conviction or authorize the court to submit the question of a gift to the jury the indictment must allege the name of the person to whom the gift was made is answered by reading the prohibition statutes. These laws, commonly known as the Carmichael act, passed August 9, 1909 (Acts 1909, p. 8), and the Fuller act, passed August 25, 1909 (Acts 1909, p. 63), are companion laws and are to be construed together and when so construed it is clear that the requirements as to the necessary averments to be contained in the indictment, as provided by the Fuller act, § 29%, have reference to the violations of the law as provided by the Carmichael act, § 3, making it unnecessary to aver the person to whom the gift is made. The term “otherwise dispose of” is *214specifically deemed by section 31 of the Fuller act to include giving away, and there is no room for the construction so earnestly urged by appellant.
. There was no error in the trial court’s giving that part of the oral charge to which exception was reserved, and the case is affirmed.
Affirmed.